department of the treasury internal_revenue_service washington d c coto exempt and division - jul uniform issue list se tep fat legend taxpayer a taxpayer b custodian d custodian e company m company n plan o ira x amount dear al this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated april april may june july july and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is a terminated employee of company m and participated in plan o a 401_k_plan custodian d was the custodian of plan o in late with the approval of taxpayer a taxpayer b the spouse of taxpayer a contacted custodian d to discuss the options relating to taxpayer a's benefit under plan o specifically taxpayer b wished for taxpayer a’s benefit to be rolled over into an individual_retirement_account ira under code sec_408 so that the ira could invest in an external hedge fund representatives of custodian d indicated that such an investment was possible in iras maintained by custodian d the most important condition of establishing an ira with custodian d was the ability to invest the ira in this hedge fund had custodian d informed taxpayer b that such an investment was not available for an ira with their company he would have sought a different custodian for taxpayer a's retirement assets on date taxpayer a established ira x with custodian d and rolled over her distribution from plan o on date taxpayer a went to custodian d to complete the paperwork for ira x to make the desired investment in the hedge fund a representative of custodian d presented to taxpayer a the form for her to sign to the best of taxpayer a’s recollection except for the signature the form was completed entirely by the representative of custodian d taxpayer a believed this form would authorize the wire transfer of her ira x assets to the desired investment within ira x discovered that the form presented to her was an ira single withdrawal request form taxpayer a later it was at this time that based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount because failure to waive such requirement would be against equity or good conscience on date custodian d acting on the instructions of the above form wired amount from ira x to custodian e as broker for forwarding to company n company n placed these funds in an investment account entitled taxpayer a’s ira subsequent financial statements received by taxpayer a continued to indicate that the account was an ira account taxpayer a was unaware of the mistake until early when taxpayer b again contacted custodian d about transferring another 401_k_plan benefit into ira x taxpayers a and b discovered that ira x had been closed and amount was transferred to a non-ira account with company n this amount remains in this non-ira account under sec_72 code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day distribution or after the day on which the individual receives the payment or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that taxpayer a intended to change investments within ira x and relied on custodian d to effectuate the transfer because of a miscommunication between taxpayer a and custodian d taxpayer a established ira x with custodian d believing that the ira could be invested in a specific external hedge fund when in fact this was not the case instead to effectuate the transfer to the hedge fund custodian d transferred amount from ira x to company n and this amount was placed in a non-ira account causing taxpayer a to have inadvertently -taken a distribution of amount from ira x in the process the mistake was not discovered until after the expiration of the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x with custodian d you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount within the meaning of sec_408 will be considered a rollover_contribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact se t ep ra t1 if you wish to inquire about sincerely yours cab bre wilim carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
